Garry, J.
(dissenting). I fully agree with the dissent; however, I write separately to raise an additional issue. As previously stated in my concurring opinion in Matter of Montane v Evans (116 AD3d 197, 205 [2014], lv granted 23 NY3d 903 [2014]), I believe that our own Court has established an overbroad rule in appeals from denials of parole. The majority asserts that this clearly extraordinary case is not susceptible to reversal upon judicial review; we have then wholly abdicated our critical judicial function, and the courthouse doors are closed. For all the reasons stated in the thorough analysis of the Presiding Justice, this determination was irrational. No sound basis supports this individual’s continuing incarceration. While our review powers are limited, they should not be applied in a manner that is so inordinately deferential as to render the appellate review process a mere sham.
Ordered that the judgment is affirmed, without costs.